Case 5:19-cv-00075-RWS Document 61 Filed 12/03/19 Page 1 of 2 PageID #: 677




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION


 JOE ANDREW SALAZAR,

     Plaintiff,

     v.                                                Civil Action No. 5:19-cv-75

 AT&T MOBILITY LLC,                                    DEMAND FOR JURY TRIAL
 SPRINT/UNITED MANAGEMENT
 COMPANY, T-MOBILE USA, INC.,
 AND CELLCO PARTNERSHIP D/B/A
 VERIZON WIRELESS,

     Defendants.


                    NOTICE REGARDING MOTION TO INTERVENE

       Plaintiff provides notice that he is not opposed to the Motion to Intervene filed by HTC

Corp. and HTC America, Inc. (Dkt. 55) based upon the movants’ agreement to join, but not file

additional briefing related to the carrier defendants’ pending motions to dismiss and transfer.

This agreement does not waive the parties’ rights to request leave from the Court to file a paper

to clarify the facts or record on a matter they may deem necessary.


                                                    Respectfully submitted,

                                                    /s/Geoff Culbertson

                                                    Geoffrey Culbertson
                                                    TX Bar No. 24045732
                                                    gpc@texarkanalaw.com
                                                    Kelly Tidwell
                                                    TX Bar No. 20020580
                                                    kbt@texarkanalaw.com
                                                    PATTON, TIDWELL &
                                                    CULBERTSON, LLP
                                                    2800 Texas Boulevard
                                                    Texarkana, Texas 75503
Case 5:19-cv-00075-RWS Document 61 Filed 12/03/19 Page 2 of 2 PageID #: 678




                                                    Telephone: 903-792-7080
                                                    Fax: 903-792-8233


                                                    Dariush Keyhani (Lead Attorney)
                                                    District of Columbia Bar No. 1031500
                                                    (pro hac vice)
                                                    Frances H. Stephenson
                                                    New York registration No. 5206495
                                                    (pro hac vice)
                                                    Keyhani LLC
                                                    1050 30th Street NW
                                                    Washington, DC 20007
                                                    Telephone: (202) 748-8950
                                                    Fax: (202) 318-8958
                                                    dkeyhani@keyhanillc.com
                                                    fstephenson@keyhanillc.com

                                                    Attorneys for Plaintiff



                               CERTIFICATE OF SERVICE


        The undersigned certifies that all counsel of record who are deemed to have consented to
electronic service are being served this 3rd day of December, 2019, with a copy of this document
via the Court’s CM/ECF system per Local Rule-CV 5(a).
